November 8, 2013 BARROW FUNDS Supplement to Prospectus dated August 20, 2013 This supplement updates certain information in the Prospectus (the “Prospectus”) of the Barrow All-Cap Core Fund and Barrow All-Cap Long/Short Fund (collectively, the “Barrow Funds”) to revise information contained therein as described below.For more information or to obtain a copy of the Prospectus free of change, please contact the Barrow Funds at 1-877-767-6633. The following replaces the 3rd paragraph in the section entitled “Risk/Return Summary: Barrow All-Cap Long/Short Fund - Principal Investment Strategies” on page 13 of the Prospectus in its entirety: “The Adviser reviews the stock market on a regular basis to identify mispriced investment opportunities resulting from short-term market inefficiency.The Adviser excludes companies that it considers to have insufficient data, unacceptable risk factors or unattractive industry or business characteristics.The All-Cap Long/Short Fund generally invests in companies with the Adviser’s highest and lowest SQV rankings as long positions and short positions, respectively.The All-Cap Long/Short Fund may use all or a portion of the proceeds of its short sales to purchase additional long positions.The All-Cap Long/Short Fund seeks to maintain significant portfolio diversification by company, market capitalization, and industry sector.The All-Cap Long/Short Fund may invest in any industry sector and normally limits investment to companies in the large, mid and small capitalization segments.” The following replaces the section entitled “Risk/Return Summary: Barrow All-Cap Long/Short Fund - Principal Risks – Short Sales Risk” on pages 14-15 of the Prospectus in its entirety: “Short Sales Risk.The All Cap Long/Short Fund expects to sell securities short.The All-Cap Long/Short Fund will incur a loss as a result of a short sale if the price of the security sold short increases in value between the date of the short sale and the date on which the All-Cap Long/Short purchases the security to replace the borrowed security.In addition, the lender of the borrowed security may request, or market conditions may dictate, that the securities sold short be returned to the lender on short notice, and, as a result, the All-Cap Long/Short Fund may have to buy the securities sold short at an unfavorable time and for an unfavorable price.If this occurs, the All-Cap Long/Short Fund’s investment may result in a loss.The All-Cap Long/Short Fund’s losses are potentially unlimited in a short sale transaction. The All-Cap Long/Short Fund will incur increased transaction costs associated with selling securities short.When the All-Cap Long/Short Fund sells a stock short, it must maintain a segregated account with its custodian of cash or liquid securities equal to the current market value of the stock sold short, less any collateral deposited with the Fund’s broker (not including the proceeds from the short sale).The All-Cap Long/Short Fund is also required to pay the broker any dividends and/or interest that accrue during the period that the short sale remains open.To the extent the All-Cap Long/Short Fund holds high levels of cash or cash equivalents for collateral needs, such cash or cash equivalents are not expected to generate material interest income in an environment of low overall interest rates, which may have an adverse effect on the All-Cap Long/Short Fund’s performance. To the extent the All-Cap Long/Short Fund invests the proceeds received from selling securities short, the Fund is engaging in a form of leverage.The use of leverage by the All-Cap Long/Short Fund may make any change in the Fund’s net asset value greater than it would be without the use of leverage.Short sales are speculative transactions and involve special risks, including greater reliance on the Adviser’s ability to accurately anticipate the future value of a security.” The following replaces the 3rd paragraph in the section entitled “Investment Objective, Investment Strategies and Related Risks - All-Cap Long/Short Fund - Investment Strategy” on page 23 of the Prospectus in its entirety: “The Adviser reviews the stock market on a regular basis to identify mispriced investment opportunities resulting from short-term market inefficiency.The Adviser excludes companies that it considers to have insufficient data, unacceptable risk factors or unattractive industry or business characteristics.The All-Cap Long/Short Fund generally invests in companies with the Adviser’s highest and lowest SQV rankings as long positions and short positions, respectively.The All-Cap Long/Short Fund may use all or a portion of the proceeds of its short sales to purchase additional long positions.The All-Cap Long/Short Fund seeks to maintain significant portfolio diversification by company, market capitalization, and industry sector.The All-Cap Long/Short Fund may invest in any industry sector and normally limits investment to companies in the large, mid and small capitalization segments.” The following replaces the section entitled “Investment Objective, Investment Strategies and Related Risks - All-Cap Long/Short Fund - Investment Risk – Short Sales Risk” on pages 24-25 of the Prospectus in its entirety: “Short Sales Risk.The All Cap Long/Short Fund expects to sell securities short.The All-Cap Long/Short Fund will incur a loss as a result of a short sale if the price of the security sold short increases in value between the date of the short sale and the date on which the All-Cap Long/Short purchases the security to replace the borrowed security.In addition, the lender of the borrowed security may request, or market conditions may dictate, that the securities sold short be returned to the lender on short notice, and, as a result, the All-Cap Long/Short Fund may have to buy the securities sold short at an unfavorable time and for an unfavorable price.If this occurs, the All-Cap Long/Short Fund’s investment may result in a loss.The All-Cap Long/Short Fund’s losses are potentially unlimited in a short sale transaction. The All-Cap Long/Short Fund will incur increased transaction costs associated with selling securities short.When the All-Cap Long/Short Fund sells a stock short, it must maintain a segregated account with its custodian of cash or liquid securities equal to the current market value of the stock sold short, less any collateral deposited with the Fund’s broker (not including the proceeds from the short sale).The All-Cap Long/Short Fund is also required to pay the broker any dividends and/or interest that accrue during the period that the short sale remains open.To the extent the All-Cap Long/Short Fund holds high levels of cash or cash equivalents for collateral needs, such cash or cash equivalents are not expected to generate material interest income in an environment of low overall interest rates, which may have an adverse effect on the All-Cap Long/Short Fund’s performance. To the extent the All-Cap Long/Short Fund invests the proceeds received from selling securities short, the Fund is engaging in a form of leverage.The use of leverage by the All-Cap Long/Short Fund may make any change in the Fund’s net asset value greater than it would be without the use of leverage.Short sales are speculative transactions and involve special risks, including greater reliance on the Adviser’s ability to accurately anticipate the future value of a security.” Investors Should Retain this Supplement for Future Reference Statement of Additional Information August 20, 2013, as amended November 8, 2013 BARROW ALL-CAP CORE FUND
